DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17862651 filed on July 12th, 2022 in which claims 1-13 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 07/12/2022 are acceptable for examination proceedings.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
6.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
7.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,752,538. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially directed to the same subject matter.

The table below shows how the claims are anticipated:
Instant application:
U.S. Patent 10,752,538
13.  
A method of printing a UV-cured matrix on a glass container, the method comprising the steps of: 
(a) identifying a plurality of locations on a body of the container where the UV-cured matrix will be formed: 
(b) determining a height value of the UV-cured matrix at each location; 
(c) assigning a grayscale or numeric value to each location based on the height value; 
(d) applying at least one varnish layer to the body according to the assigned grayscale or numeric value at each location, where the at least one varnish layer is curable in response to ultraviolet (UV) light; and 
(e) applying UV light to cure each respective varnish layer, wherein steps (d) to (e) are repeated until the at least one varnish layer reaches the respective height value at each location.

1. 
A method of printing a three-dimensional feature on a substrate having a surface, the method comprising the steps of: 
(a) identifying at least one location on the surface where the three-dimensional feature will be formed; 
(b) determining a height value of the three-dimensional feature at each location; 
(c) assigning a grayscale value to each location based on the height value; 
(d) applying ink to the surface in at least one layer according to the assigned grayscale value at each location, where the ink is curable in response to ultraviolet (UV) light; and 
(e) applying UV light to cure the ink, wherein steps (d) to (e) are repeated until the ink reaches the respective height value at each location to form the three-dimensional feature.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Till (US Pub. Nº 2009/0145511), in view of Boniface (US Pub. Nº 2018/0056671).

12.	Regarding independent claim 1: Till disclosed a glass container ([0045], line 1; also see Fig. 2, reference 1), comprising: 
 	a bottom ([0061], line 3; also see Fig. 2, reference 1.2); and 
 	a body extending in a direction away from the bottom along a longitudinal axis (Fig. 2, the body of the bottle 1 extending along the longitudinal axis FA), the body having a surface including an ultraviolet (UV)-cured ([0060], lines 1-2) printed image ([0063], line 1; also see Fig. 2, reference 2).
 	Till is silent about the body having a surface including an ultraviolet (UV)-cured matrix comprising UV-curable varnish drops arranged in a plurality of layers and having voids existing therebetween to form a porous matrix structure.
 	Boniface disclosed a printed surface ([0035], line 1; also see Fig. 1B, reference 1’) including an ultraviolet (UV)-cured matrix ([0067], lines 1-2) comprising UV-curable varnish drops arranged in a plurality of layers ([0043], lines 1-4 and [0051], lines 1-2; also see Fig. 1B, the plurality of layers 6 and 6’) and having voids existing therebetween to form a porous matrix structure (See Fig. 1B, also see Fig. 4A and 4B for clarifications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boniface with those of Till by forming the matrix of Boniface on the glass bottle of Till in order to achieve a texturized print that is resistant to scratching and friction as disclosed by Boniface in paragraphs [0006] and [0037].

13.	Regarding claim 2: The combination of Till and Boniface disclosed the glass container of claim 1, wherein each respective layer is cured with ultraviolet light after being formed (Boniface [0036], lines 1-2 and [0067], lines 1-2).

14.	Regarding claim 3: The combination of Till and Boniface disclosed the glass container of claim 1, wherein the UV-curable varnish drops (Boniface [0043], lines 1-4) are cured (Boniface [0036], lines 1-2) after ejection from a print head (Boniface [0107], lines 1-3).

15.	Regarding claim 4: The combination of Till and Boniface disclosed the glass container of claim 1, wherein each layer in the plurality of layers comprises UV- curable varnish drops arranged in layers, and wherein UV-curable varnish drops are arranged in a repeating (Boniface Fig. 3A – 3C) or random pattern to form the porous matrix structure (Boniface Fig. 4A – 4C).

16.	Regarding claim 5: The combination of Till and Boniface disclosed the glass container of claim 4, wherein the rows of adjacent layers are offset from each other so that the varnish drops in one layer connect to the varnish drops in an adjacent layer (Boniface Fig. 1B).

17.	Regarding claim 6: The combination of Till and Boniface disclosed the glass container of claim 4, wherein the repeating pattern is a pattern selected from the group consisting of circular, triangular, square, diamond-shaped, and hexagonal (Boniface, See Fig. 1A and 1B).

18.	Regarding claim 7: The combination of Till and Boniface disclosed the glass container of claim 4, wherein the UV-curable varnish drops are arranged in a random pattern (Boniface Fig. 4C).  

19.	Regarding claim 8: The combination of Till and Boniface disclosed the glass container of claim 1, wherein the UV-cured matrix forms at least one of a tubular body or a non-tubular body (Boniface, Fig. 1A and 1B).

20.	Regarding claim 9: The combination of Till and Boniface disclosed the glass container of claim 1, wherein the body is integrally formed with the UV-cured matrix (Till Fig. 2, the print 2 is formed integrally with the body 1. Also see the rejection of claim 1).

21.	Regarding claim 10: The combination of Till and Boniface disclosed the glass container of claim 1, further comprising a label positioned about at least a portion of the UV-cured matrix and separable from the glass container (Till [0010], lines 1-3 and Boniface [0039], lines 1-4).

22.	Regarding claim 11: The combination of Till and Boniface disclosed the glass container of claim 1, wherein the glass container does not include a label about the surface (Boniface, Fig. 2 shows that the bottle 1 does not include a label about its surface).	 

23.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Till (US Pub. Nº 2009/0145511), in view of Boniface (US Pub. Nº 2018/0056671) as applied to claims 1-11 above and further in view of Ikehata et al. (CN 102131643).

24.	Regarding claim 12 The combination of Till and Boniface disclosed the glass container of claim 1.
 	The combination of Till and Boniface is silent about further comprising a sealing layer positioned about the UV- cured matrix and including the UV-curable varnish, the sealing layer being contiguous.
 	Ikehata et al. disclosed a matrix structure consisted of a plurality of UV curable droplets arranged in a plurality of layers ([0046], lines 2-3; [0033], lines 7-8; also see Fig. 5D, references L1-L3), further comprising a sealing layer positioned about the UV- cured matrix and including the UV-curable varnish, the sealing layer being contiguous (Fig. 5D, reference SL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikehata et al. with those of the combination of Till and Boniface by providing a seal about the UV-cured matrix in order to protect the matrix from the elements.

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
26.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
27.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
28.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853